ORDER
PER CURIAM.
On March 25, 1986, appellant (employee) suffered a twenty percent disability rating to the body as a whole as a result of back surgery for the removal of a herniated disc at L5-S1. Appellant re-injured his back on June 3, 1988, necessitating surgery to the same interspace where disc material was again removed. The June 3, 1988 injury was settled based upon thirty percent permanent partial disability to claimant’s back and body as a whole.
Employee maintains he is entitled to payment from the Second Injury Fund because his back injury of March 25, 1986, combined with the injury of June 3, 1988, has resulted in a combined disability greater than the sum of the two disabilities. The Second Injury Fund submitted evidence *89that the old and new back injuries combined did not establish greater disability.
The order of the Department of Labor and Industrial Relations of Missouri is supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).